Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed on 1/14/2021.
Claims 1-9 are pending for this examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 7/17/2018. 
It is noted, however, that applicant has not filed a certified copy of the JP2018-134107 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/14/2021; and 3/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-9 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Prior art teaches systems and methods for measuring and using reliability to determine what action to take regarding communication or storage, however, the prior art does not fairly teach or suggest, individually or in combination, a system connectable to data storage and a display device and comprising providers connectable to a device, middleware, and at least one application, where the middleware assigns a reliability label to data supplied by the device to the provider, storing the data in the data storage device, reading the data from the data storage device and supplying the read data to the application, where the application uses the data supplied by the middleware to display on the display device corresponding to the reliability label assigned to the data as claimed, where the application is configured to control equipment and to restrict control of the equipment based on the reliability label as claimed.  Examiner finds that prior arts use reliability to control / restrict control of devices, such as Okazaki ‘634, but finds that the usage of middleware to assign a reliability value / label to data that is supplied to a provider and stored in data storage to be used by an application to control / restrict control of equipment to be sufficiently different from prior art systems.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okazaki (US 2007/0162634) teaches a communication apparatus wherein a PC with a user interface connects to a HDD, where reliability of an interface / communication link can be used to switch / control the PC from one interface / communication link to another.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183